                                                                   THIS ORDER IS APPROVED.


                                                                   Dated: February 20, 2020



 1
 2
                                                                   Brenda Moody Whinery, Chief Bankruptcy Judge
 3                                                                 _________________________________

 4
 5
 6
 7                                UNITED STATES BANKRUPTCY COURT
 8                                         DISTRICT OF ARIZONA
 9
        In re:                                           Chapter 11 Proceeding
10
        DAVID K. CROWE and COLLEEN M.                    Case No. 4:19-bk-04406-BMW
11      CROWE,
12                                    Debtors.
13
        TURBINE POWERED TECHNOLOGY,                      Adversary Case No. 4:19-ap-00260-BMW
14      LLC,
15                                    Plaintiff,         RULING AND ORDER RE: MOTION TO
                                                         POSTPONE RULING ON MOTION FOR
16      v.                                               PARTIAL SUMMARYJUDGMENT
                                                         (COUNTS I-III)
17      DAVID K. CROWE and COLLEEN M.
        CROWE,
18
                                      Defendants.
19
20
21               This matter came before the Court pursuant to the Motion to Postpone Ruling on Motion
22     for Partial Summary Judgment (Counts I – III) (the “Motion to Postpone”) (Dkt. 28) and attached
23     Declaration of Ted L. McIntyre II in Support of Request for Denial or Continuance of Summary
24     Judgment Under FRCP 56(d) (Dkt. 28 at Ex. A) and Declaration of Chelsea R. Thompson in
25     Support of Request for Denial or Continuance of Summary Judgment Under FRCP 56(d) (Dkt.
26     28 at Ex. B) filed by the Plaintiff, Turbine Powered Technology, LLC (“TPT”), on December
27     20, 2019; the Response to TPT’s Motion to Postpone Ruling on Motion for Partial Summary
28     Judgment (Dkt. 38) filed by the Defendants, David and Colleen Crowe (the “Debtors”), on

     Case 4:19-ap-00260-BMW         Doc 53 Filed 02/20/20 Entered 02/20/20 11:14:33           Desc
                                    Main Document    Page 1 of 5
 1     January 10, 2020; and all pleadings related thereto.
 2            Based upon a review of the record, the Court deems this matter suitable for disposition
 3     without a hearing,1 argument, or further briefing.
 4     I.     Jurisdiction
 5            The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.
 6     §§ 157(b)(2)(B), 157(b)(2)(I), 157(b)(2)(J), and 1334. The Debtors have consented to this Court’s
 7     jurisdiction to enter final orders and judgments. When TPT filed its proof of claim, it voluntarily
 8     submitted itself to the jurisdiction of this Court. Langenkamp v. Culp, 498 U.S. 42, 44, 111 S. Ct.
 9     330, 331, 112 L. Ed. 2d 343 (1990); see also Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 58-
10     59 and n. 14, 109 S. Ct. 2782, 2799-2800 and n.14, 106 L. Ed. 2d 26 (1989). TPT has also
11     conceded that it has submitted to this Court’s jurisdiction. (See Dkt. 1; 1/22/2020 Hearing Tr.
12     25:11-19).
13     II.    Factual Background & Procedural Posture
14            On April 12, 2019 (the “Petition Date”), the Debtors filed a voluntary petition for relief
15     under chapter 11 of the Bankruptcy Code.
16            On July 16, 2019, TPT filed a disputed, contingent, unliquidated proof of claim in the
17     administrative bankruptcy case, to which the Debtors have objected. (Admin. Dkt. Proof of Claim
18     12-1; Admin. Dkt. 176).2
19            On July 22, 2019, TPT filed the complaint against the Debtors that commenced this
20     adversary proceeding. (Dkt. 1). The complaint alleges that TPT’s claims are non-dischargeable
21     pursuant to §§ 523(a)(2)(A), 523(a)(4), 523(a)(6), and 727(a)(4) of the Code3 and asks the Court
22     to enter a non-dischargeable judgment in TPT’s favor in the sum of not less than $30,014,536.82,
23     plus interest of 10% per annum. (Dkt. 1).
24            The claims asserted by TPT in this case arise from the same facts as asserted by TPT in a
25     pre-petition action pending before the 16th Judicial District Court for the Parish of St. Mary in
26     1
         The Court will note that a hearing on the Motion to Postpone was never requested.
27     2
         References to the “Admin. Dkt.” are references to docket entries on the administrative docket, case
       number 4:19-bk-04406-BMW, of which the Court will take judicial notice.
28     3
         Unless otherwise indicated, statutory references are to the Bankruptcy Code, title 11 of the United
       States Code.

     Case 4:19-ap-00260-BMW                           2
                                    Doc 53 Filed 02/20/20 Entered 02/20/20 11:14:33               Desc
                                    Main Document    Page 2 of 5
 1     Louisiana in which TPT has alleged, among other things, breach of contract, breach of fiduciary
 2     duty, tortious interference with a business relationship, and violations of the Louisiana Uniform
 3     Trade Secrets and Unfair Trade Practices Act (the “Louisiana State Court Action”).
 4            On August 21, 2019, the Debtors filed their answer to the complaint. (Dkt. 2).
 5            On October 24, 2019, the Court held an initial scheduling conference at which time the
 6     Court opened discovery to both parties. (10/24/2019 Hearing Tr. 50:4-8).
 7            On November 13, 2019, the Debtors filed a Motion for Partial Summary Judgment (Count
 8     I – III) (the “Motion for Partial SJ”) (Dkt. 18), in which they ask the Court to grant summary
 9     judgment in their favor on the basis that TPT has failed to describe its alleged trade secret with
10     sufficient particularity. The Debtors believe that if the Motion for Partial SJ is granted in their
11     favor, TPT will not have a claim in the bankruptcy case and this adversary proceeding will be
12     largely, if not entirely, resolved.
13            On December 20, 2019, TPT filed the Motion to Postpone, in which it asks the Court to
14     postpone ruling on the Motion for Partial SJ on the basis that Debtor David Crowe has failed to
15     comply with TPT’s discovery requests4 and TPT needs to conduct discovery in order to prepare
16     a meaningful response to the Motion for Partial SJ. The Debtors have objected to the Motion to
17     Postpone on the basis that until TPT has presented a prima facie case, discovery is not
18     appropriate. (Dkt. 38).
19            On December 20, 2019, TPT also filed the Response to Motion for Partial Summary
20     Judgment (Counts I-III) (the “Response”) (Dkt. 30). On January 10, 2020, the Debtors filed the
21     Reply to Motion for Partial Summary Judgment (Counts I-III) (the “Reply”) (Dkt. 37). Oral
22     argument has been requested by the Debtors.
23            TPT’s Response and TPT’s controverting statement of facts rely on documents that TPT
24     asserted it would seek to file under seal. (See Dkts. 30 & 31). However, although TPT filed the
25     Amended Motion to File Confidential Information and Documents Under Seal (the “Motion to
26     File Under Seal”) (Dkt. 33) on January 3, 2020, TPT has not taken appropriate steps to pursue
27
       4
        The Motion to Postpone suggests that TPT has not actually propounded any discovery requests on
28     Debtor David Crowe. Rather, TPT takes issue with unanswered discovery requests propounded in the
       State Court Case, which case is stayed as to Debtor David Crowe by the bankruptcy case.

     Case 4:19-ap-00260-BMW                           3
                                    Doc 53 Filed 02/20/20 Entered 02/20/20 11:14:33          Desc
                                    Main Document    Page 3 of 5
 1     that motion. (See Dkts. 47; 1/22/2020 Hearing Tr. 49:19-57:18)). There is nothing in the Motion
 2     to File Under Seal that suggests TPT does not possess the information that it thinks necessary to
 3     defeat the Motion for Partial SJ. In TPT’s controverting statement of facts, TPT expressly
 4     represents that it “has recaptured its trade secrets and will, with leave of this Court, file those
 5     documents under seal in order to maintain the secrecy of the trade secrets and proprietary
 6     information.” (Dkt. 31 at 5). Further, counsel for TPT has represented to the Court that TPT is
 7     prepared to provide sufficient documentation to this Court regarding its alleged trade secrets.
 8     (1/22/2020 Hearing Tr. 34:4-11).
 9            Although TPT has filed a motion to abstain, asking the Court to abstain from, or in the
10     alternative, stay this proceeding to allow the Louisiana State Court to liquidate TPT’s claims, the
11     Court has denied such motion. (Dkt. 52).
12     III.   Legal Analysis
13            Pursuant to Federal Rule of Civil Procedure 56(d) (“Rule 56(d)”), as incorporated by
14     Federal Rule of Bankruptcy Procedure 7056:
15                     If a nonmovant shows by affidavit or declaration that, for specified
16                     reasons, it cannot present facts essential to justify its opposition,
                       the court may:
17                     (1) defer considering the motion or deny it;
                       (2) allow time to obtain affidavits or declarations or to take
18
                           discovery; or
19                     (3) issue any other appropriate order.

20            A party seeking to delay summary judgment pursuant to Rule 56(d) on the basis that
21     additional discovery is needed “bears the burden of proffering facts sufficient to satisfy the
22     requirements of [Rule] 56(d).” Martinez v. Columbia Sportswear USA Corp., 553 F. App’x 760,
23     761 (9th Cir. 2014). In order to satisfy this burden, the movant “must state ‘what
24     other specific evidence it hopes to discover [and] the relevance of that evidence to its
25     claims.’” Stevens v. Corelogic, Inc., 899 F.3d 666, 678 (9th Cir. 2018), cert. denied, 139 S. Ct.
26     1222, 203 L. Ed. 2d 208 (2019) (quoting Program Eng’g, Inc. v. Triangle Publ’ns, Inc., 634 F.2d
27     1188, 1194 (9th Cir. 1980)). “In particular, ‘[t]he requesting party must show [that]: (1) it has set
28     forth in affidavit form the specific facts it hopes to elicit from further discovery; (2) the facts


     Case 4:19-ap-00260-BMW                          4
                                   Doc 53 Filed 02/20/20 Entered 02/20/20 11:14:33             Desc
                                   Main Document    Page 4 of 5
 1     sought exist; and (3) the sought-after facts are essential to oppose summary judgment.’” Id.
 2     (quoting Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 827 (9th
 3     Cir. 2008)).
 4            When faced with a Rule 56(d) motion, courts consider: (1) “whether the movant had
 5     sufficient opportunity to conduct discovery[;]” (2) “whether the movant was diligent[;]”
 6     (3) “whether the information sought is based on mere speculation[;]” and (4) “whether allowing
 7     additional discovery would preclude summary judgment.” Martinez, 553 F. App’x at 761.
 8            As a preliminary note, the Motion for Partial SJ challenges TPT to set forth its prima facie
 9     case by identifying its asserted trade secrets with sufficient particularity, and “a party may be
10     required to identify its trade secrets with reasonable particularity before it can take discovery.”
11     BioD, LLC v. Amnio Tech., LLC, No. 2:13-CV-1670-HRH, 2014 WL 3864658, at *4 (D. Ariz.
12     Aug. 6, 2014). Further, TPT has represented to the Court that it is in a position to produce
13     documents regarding its trade secret.
14            Additionally, the Court has opened discovery to both parties, and there is nothing on the
15     docket that indicates TPT has propounded any discovery on the Debtors in the context of this
16     adversary. To the contrary, the record indicates that TPT has delayed in prosecuting this
17     adversary, by, among other things, failing to propound discovery and failing to file the documents
18     it alleges define its trade secret.
19              Moreover, neither of the declarations TPT filed in support of its Motion to Postpone
20     satisfy the Rule 56(d) standard because neither of the declarations set forth any specific facts that
21     TPT alleges it must discover in order to present a prima facie case or oppose the Motion for
22     Partial SJ.
23     IV.    Conclusion
24            Wherefore, based upon the foregoing, upon consideration of the entire record, and for
25     good cause shown;
26            IT IS HEREBY ORDERED that the Motion to Postpone is denied.
27            DATED AND SIGNED ABOVE.
28


     Case 4:19-ap-00260-BMW                            5
                                     Doc 53 Filed 02/20/20 Entered 02/20/20 11:14:33           Desc
                                     Main Document    Page 5 of 5
